Citation Nr: 0915705	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic degenerative disc and joint disease of the 
cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic degenerative disc and joint disease of the 
lumbosacral spine.

3.  Entitlement to a compensable evaluation for bilateral 
flat feet with right fifth hammertoe, left foot plantar 
fasciitis, and left foot heel spur syndrome, prior to January 
17, 2007.

4.  Entitlement to a compensable evaluation for bilateral 
flat feet with right fifth hammertoe, left foot plantar 
fasciitis, and left foot heel spur syndrome, since April 1, 
2007.

5.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1964 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and July 2007 rating 
decisions by the Roanoke, Virginia, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
February 2006 rating decision granted an increased 10 percent 
evaluation for a lumbosacral disability, but continued a 
noncompensable (0 percent) evaluation for bilateral flat 
feet.  The July 2007 decision granted an increased 30 percent 
evaluation for a cervical spine disability, and granted 
service connection for PTSD, initially rated 50 percent 
disabling from June 20, 2006.  

The Board notes that the July 2007 decision also granted 
service connection for left foot plantar fasciitis and heel 
spur syndrome, and assigned a noncompensable evaluation.  
These left foot disabilities were considered as part of 
bilateral flat feet for evaluation purposes; the Veteran has 
not disagreed with the evaluation of the left foot component 
of his evaluation.  Further, the July 2007 decision assigned 
a temporary total disability evaluation, from January 10, 
2007, to April 1, 2007, for a period of convalescence 
following surgery.  The Veteran has not disagreed with any 
aspect of this period, and as the maximum evaluation is 
granted over that time, no issue remains for appellate 
consideration.  

The Veteran requested a hearing before a Veterans Law Judge, 
to be held at the RO, in March 2008 correspondence.  The 
hearing was scheduled for February 2009; the morning of the 
hearing, the Veteran called the RO and cancelled his request.


FINDINGS OF FACT

1.  Cervical spine disability has for the period of claim 
manifested some limitation of motion, with complaints of 
pain; severe limitation of motion, ankylosis, and 
incapacitating episodes are not shown for any period.

2.  Lumbosacral spine disability is manifested by slight 
limitation of motion in flexion to 70 degrees, limited by 
pain; no incapacitating episodes or recurring attacks are 
shown.

3.  For the period prior to January 17, 2007, bilateral flat 
feet with heel spur manifested pain on use, without relief 
from use of orthotics.

4.  For the period from April 1, 2007, bilateral flat feet 
have been manifested by mild symptoms, with no pain on 
manipulation or bowing of the Achilles tendon.

5.  For the entire initial rating period, PTSD has been 
manifested by reduced reliability and productivity in 
occupational and social functions due to sleep disturbances, 
social withdrawal, irritability, depressed mood, and 
heightened arousal; and has not for any period manifested 
suicidal ideation, unprovoked violent outbursts, or 
interference with the ability to function independently, 
efficiently, and appropriately. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for posttraumatic degenerative disc and joint disease of the 
cervical spine are not met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, 
Diagnostic Code 5242 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for posttraumatic degenerative disc and joint disease of the 
lumbosacral spine are not met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, 
Diagnostic Code 5242 (2008).

3.  The criteria for an increased, 10 percent evaluation of 
bilateral flat feet with right fifth hammertoe, left foot 
plantar fasciitis, and left foot heel spur syndrome are met 
for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2008).

4.  The criteria for a compensable evaluation of bilateral 
flat feet with right fifth hammertoe, left foot plantar 
fasciitis, and left foot heel spur syndrome are not met for 
any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2008).

5.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises in part from the veteran's disagreement 
with the initial evaluation following the grant of service 
connection for PTSD.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required with respect to the PTSD claim.

With regard to the remaining issues, the Board finds that 
April 2005, October 2005, and March 2007 pre-decisional 
correspondence regarding the evaluations of for cervical 
spine, lumbar spine, and bilateral flatfoot disabilities were 
not legally adequate.  While the letters did inform the 
Veteran of the elements of a claim for increased evaluation, 
generally described the evidence and information needed to 
substantiate his claims, and set forth the respective 
responsibilities of VA and Veteran is obtaining such, the 
notice failed to inform him of the need to show the impact of 
his disabilities on his occupational functioning.  This 
deficiency was corrected in May 2008 correspondence, which 
set forth the applicable rating criteria in detail and 
informed the Veteran of the types of evidence which would be 
helpful in substantiating his claims.  The issues were then 
readjudicated in September and October 2008 supplemental 
statements of the case.  The Board finds that the Veteran has 
been provided all the information necessary to allow a 
reasonable person to substantiate these claims, and any error 
in timing of this notice is not prejudicial.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has associated with the claims file extensive VA treatment 
records from all facilities identified by the Veteran or in 
the record.  Private records from Dr. C and Dr. S have been 
obtained on behalf of the Veteran.  The Veteran has been 
afforded repeated VA examinations, including those by 
contract examiners.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

VA treatment records from March 2004 to March 2006 reveal 
complaints of generalized low back, neck, and foot pain.  In 
January 2006, the Veteran reported that his neck pain was 
relatively stable, and asymptomatic; he was more concerned 
with a right shoulder problem.  That same month, he was 
treated for complaints of bilateral foot pain due to plantar 
fasciitis.  The Veteran used gel cups with good relief, and 
stated that the pain was intermittent.  There was some 
tenderness to palpation.  Custom orthotics were prescribed.  
In March 2006, the Veteran reported having occasional flare-
ups of back pain, which he treated successfully with over the 
counter medications.  He was also given a heel injection for 
relief of pain.  At the end of March 2006, the Veteran was 
seen for intake into a PTSD program.  He complained of an 
inability to sleep, nightmares, irritability, fatigue, 
confusion, anxiety, and sadness.  Avoidance an hyperarousal 
symptoms were identified.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

At a May 2005 VA examination, the Veteran reported that his 
cervical spine disability manifested as neurological 
impairment of his arms and hands.  Further, he had decreased 
range of motion of the neck.  Alignment of the spine was 
normal, and flexion was to 30 degrees.  Extension was to 15 
degrees, with some discomfort.  Compression of the spine 
reproduced the sharp, achy, radiating pain the Veteran 
described.  X-rays showed pronounced changes in disc height 
and osteophyte formation.  Degenerative disc and joint 
disease were diagnosed; the examiner also noted degenerative 
disc disease and anterolisthesis of the lumbar spine.  With 
regard to his feet, the Veteran stated that he experiences an 
intermittent dull achy pain in the middle part of each foot 
which makes walking difficult.  He did not use orthotics.  X-
rays of the feet were normal.  Pes planus was observed on 
examination, but the feet were nontender and "overall 
appeared to be within normal limits."

A lumbar spine examination was provided in November 2005.  
The Veteran complained of pain in the lumbar region, 
radiating across the belt line on both sides.  The pain grows 
worse with standing, sitting, or walking for any prolonged 
period of time.  The pain can wake him at night.  He 
complained of right leg radiating pain.  the Veteran used no 
assistive devices or braces.  He did not report any periods 
of symptoms requiring bed rest over the past year.  On 
physical examination, there was a slightly increased lumbar 
lordosis.  No tenderness was adduced.  Flexion was to 95 
degrees, and extension to 30.  Lateral rotation and flexion 
were to 30 degrees each, bilaterally.  Repeated movements did 
not decrease the range of motion, but complaints of pain in 
the lower back and radiating to the right leg did increase.  

VA treatment records from April 2006 to August 2007 reveal 
that he Veteran began PTSD treatment, complaining in June 
2006 of increased memory loss and sleeplessness.  The Veteran 
also reported continued neck pain.  In July 2006, the Veteran 
was seen for increased left heel pain.  Orthotics had not 
helped.  There was mild tenderness of the plantar fascia on 
the left.  A calcaneal spur was identified on x-ray, and an 
injection was administered.  The Veteran reported in November 
2006 that his neck felt "ok" with medications and 
conservative management.  He did have continued left heel 
pain, and in January 2007 the Veteran underwent surgery for 
release of left foot plantar fascia and removal of heel 
spurs.  The Veteran consulted a neurosurgeon in August 2007 
for complaints of neurological impairment of the hands, 
related to the cervical spine disability.  Surgery was 
recommended, but the Veteran declined.  No limitation of 
motion of the neck was noted on examination.

November 2006 private treatment records from Dr. C, a 
chiropractor, indicate complaints of neck and back pain.  
Bending or lifting incorrectly increased pain, which was 
relieved with heat and rest.  Problems came and went.  Over 
the counter medications were used for pain.  

In March 2007, a VA contract examination was performed to 
evaluate the Veteran's cervical spine disability.  The 
Veteran reported that since service, he had chronic 
stiffness, weakness, and pain originating with his neck.  
Activity increases pain.  he did not report periods of 
incapacitation, but did state that he could not function 
without medications.  On physical examination, the doctor 
noted radiating pain and tenderness of the cervical spine, 
without muscle spasm.  Range of motion was reduced in all 
planes.  Flexion was to 10 degrees, extension to 14 degrees, 
right lateral flexion to 12 degrees and left lateral flexion 
to 10 degrees.  Right and left rotation were to 20 degrees.  
Repetitive motion caused pain, but no fatigue, weakness, lack 
of endurance, or incoordination.  There was no additional 
functional impact.  Curvature of the cervical spine was 
normal, and there was no radiculopathy.

Private treatment records from Dr. S, a podiatrist, dated in 
February and March 2007 reveal continued complaints of pain 
immediately following foot surgery.  By the end of March, 
residuals of surgery had healed and the Veteran reported no 
pain.

A VA contract PTSD examination was conducted in May 2007.  
The Veteran reported flashbacks and dreams about event in 
Vietnam.  He had trouble falling back asleep after a dream.  
He feels depressed, lonely, and irritable.  He feels anxious 
for no reason, and has difficulty making friends or keeping 
relationships.  The Veteran stated that he was forgetful, and 
avoided reminders of combat.  He stated that symptoms were 
constant.  The Veteran was divorced.  He had worked in the 
same job for a log period of time after service, and while he 
got along with his supervisor, he did not relate well with 
co-workers.  He avoided crowds.  The Veteran endorsed a 
heightened startle response, and reported irritability and 
angry outbursts.  He was not in regular treatment.  On 
interview, the Veteran was well oriented.  His hygiene, 
appearance, and behavior were appropriate.  Affect was 
flattened and mood was depressed.  The examiner reported 
impaired impulse control, unprovoked irritability, and 
"periods of violence at times."  No impairment of speech or 
thought processes were noted.  Suspiciousness and panic 
attacks were reported.  A GAF score of 51 to 60 was assigned.

VA treatment records from October 2007 to October 2008 reveal 
that in October 2007, the Veteran reported worsening neck 
pain, with radiation.  There was tenderness in the paraspinal 
muscles.  His foot was stable following surgery; no acute 
symptoms were reported.  By March 2008, the Veteran expressed 
that although he still did not want cervical spine surgery, 
he was concern3ed about increasing pain in the neck and upper 
back.  He also reported low back pain.  During a June 2008 
neurology consultation, the veteran stated that he had been 
having increasing problems with numbness of his left leg over 
the past three months.  He noted a longstanding history of 
low back pain that was "not particularly severe and 
incapacitating."  Radiculopathy from L4-L5 was suspected, 
but the Veteran declined nerve conduction studies.  He also 
requested refurbishing of his orthotics, which had helped him 
"tremendously" with foot problems.  Complaints of neck and 
low back pain continued in August 2008, and physical therapy 
was prescribed.  Records do not reflect that the Veteran 
participated in such therapy, but he did consult with that 
department with plans to exercise on his own.

At a VA contract examination in March 2008, the Veteran's 
lumbosacral spine and feet were assessed.  The Veteran 
reported daily, intermittent pain of the feet.  The pain was 
achy and burning.  It is relieved by rest and medication; the 
veteran stated that he could not function without medication.  
With regard to the lumbosacral spine, the Veteran complained 
of pain, stiffness, and weakness, with radiation to the legs.  
Physical activity increased his pain, and rest and medication 
offered relief.  He could not stand for long periods or 
straighten up.  He felt a crunching sound.  Although no 
doctor had found him incapacitated, the Veteran stated that 
he placed himself on bed rest monthly.  He could not lift 
over 10 pounds.  He also reported stiffness of his neck.  
Posture and gait were normal, as was the curve of the spine.  
No radiation of pain was noted on physical examination, and 
there was no muscle spasm.  No tenderness of the muscles of 
the low back was noted.  Range of motion was limited by pain 
in some planes.  Flexion was to 70 degrees, extension was to 
17 degrees, right lateral flexion was to 15 degrees, and left 
lateral flexion was to 14 degrees.  Repeated use resulted in 
no additional functional impairment from fatigue, weakness, 
lack of endurance, or incoordination.  Achilles tendons were 
well aligned and normal.  There was no tenderness on 
palpation or manipulation.  Moderate pes planus was observed 
bilaterally.  The plantar surfaces and metatarsal heads were 
nontender.  Movement of the toes produced no pain.  X-rays 
showed a pes planus deformity bilaterally, as well as heel 
spurs.

A VA contract PTSD examination was conducted in September 
2008.  The Veteran complained that he would get mad for no 
reason, and does better when by himself.  He had persistent 
difficulty falling and staying asleep.  At times he has 
kicked or hit his bed mate while tossing and turning.  
Nightmares occur once a week.  Sleep was better now than it 
has been in the past.  Several times a week, the Veteran also 
has intrusive thoughts of Vietnam spontaneously and in 
response to stimuli.  He avoids people and prefers solitary 
activities.  He had difficulty with relationships, and was 
divorced.  When in public, he is watchful and suspicious.  He 
is often irritable and angry; when he used to drink heavily, 
he would get in fights.  He had not had a fight for several 
years; he stopped drinking heavily 15 years prior.  He 
complained of decreased concentration and memory.  The 
Veteran was not engaged in regular PTSD treatment.  On 
interview, the Veteran was polite and cooperative.  He was 
well oriented, and no behavioral abnormalities were noted.  
No memory deficits were observed on testing, and the Veteran 
was attentive.  Mood and affect were irritable and sad.  
There was no suicidal or homicidal ideation, and no psychotic 
symptoms.  He denied panic attacks now or in the past.  The 
examiner opined that the Veteran was not a threat to himself 
or anyone else.  A GAF score of 50 was assigned.

Also in September 2008, a VA contract examination was 
provided to evaluate the cervical spine disability.  The 
Veteran complained of stiffness and numbness, as well as 
constant pain in the neck, radiating to the back.  He 
described the pain as 10 out of 10.  Activity exacerbates the 
pain, which is relieved with rest and medication.  Medication 
is required for him to function.  The Veteran was not 
receiving any regular treatment for the cervical spine, and 
he reported no periods of incapacitation.  Posture and gait 
were normal.  Range of motion was limited in some aspects by 
pain.  Extension was to 20 degrees, left lateral flexion was 
to 25 degrees, and right rotation was to 62 degrees.  All 
other movements were full and painless.  Repeated movement 
did not cause additional functional impairment.  Pain was the 
major limiting factor; no weakness, fatigue, lack of 
endurance, or incoordination were present.  Curvature of the 
cervical spine was normal.  Paracervical muscles were tender.

Rating Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  



Rating Cervical Spine Disability

The Board notes that the criteria under which the Veteran's 
cervical spine disability is evaluated have been amended 
substantially since service connection was granted in 1993.  
The older criteria may be applied to the claim if it is to 
the Veteran's advantage.  The older rating criteria, 
Diagnostic Code 5290, provided a maximum 30 percent rating 
for severe limitation of motion of the cervical spine.  38 
C.F.R. 
§ 4.71a; Diagnostic Code 5290 (1993).  The evidence does not 
for any period of rating prior to August 7, 2006 demonstrate 
or more nearly approximate severe limitation of motion of the 
cervical spine as required for a 30 percent disability rating 
under the old criteria (Diagnostic Code 5290).  The new 
cervical spine rating criteria also include higher potential 
evaluations for the diagnosed condition, and allow separate 
evaluation of orthopedic and neurological manifestations of 
the disability.  For these reasons, the Board finds that the 
newer criteria, effective as of September 26, 2003, are more 
advantageous to the Veteran.   

Under the revised rating criteria, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Here, Diagnostic Code 5242, 
for degenerative arthritis of the spine, is applied.  
Evaluation under any other Code is not appropriate; there is 
no diagnosis of intervertebral disc syndrome, nor are 
incapacitating episodes shown (Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.  As 
a compensable evaluation is applied under Diagnostic Code 
5242, and this exceeds the available evaluations under 
Diagnostic Code 5003, such consideration is not warranted in 
this case.  Evaluations may not be assigned under both, as 
this would be prohibited pyramiding under 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided). 

The Board finds that the criteria for an evaluation in excess 
of 30 percent for a cervical spine disability are not met for 
any period of claim, and no higher evaluation is warranted 
for any period of claim.  The Board notes that only one VA 
examination includes findings which support the currently 
assigned 30 percent evaluation.  Flexion was limited to 10 
degrees in March 2007.  The most recent testing shows no 
limitation of flexion, and treatment records, while 
reflecting complaints of pain, do not show limitation of 
movement of the cervical spine.  No doctor has noted 
ankylosis of the cervical spine; unfavorable ankylosis is 
required for the next higher, 40 percent, schedular 
evaluation.

The Board has also considered referral for extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  Here, 
the described impairment, due to pain and loss of motion, is 
exactly that contemplated by the schedule, and no further 
inquiry is required.

Rating Lumbosacral Spine

The referenced general rating formula discussed above applies 
to the lumbosacral spine disability, namely, the criteria 
applicable to rating the thoracolumbar spine.  The Veteran's 
lumbosacral spine disability is currently rated under 
Diagnostic Code 5242, which provides ratings for degenerative 
joint disease of the lumbar spine.

Although the older rating criteria are potentially applicable 
to the lumbosacral spine, as the disability was initially 
service connected and evaluated prior to September 2003, the 
Board again finds that the current criteria are more 
advantageous to the Veteran.  The findings on examination 
show no verified neurological manifestations which could be 
considered under the old criteria, and the identified 
limitation of motion of the lumbar spine is no greater than 
slight for any period of rating claim, which would warrant 
only a 10 percent disability rating (under old Diagnostic 
Code 5292).

Under the currently applicable criteria, the Board finds that 
no greater than a 10 percent evaluation is warranted for the 
lumbosacral spine disability for any period of rating claim.  
The measured range of motion of the lumbar spine is to of 60 
degrees flexion, with functional impairment due to pain 
manifesting in movement at that point.  The combined range of 
motion well exceeds 120 degrees.  There is no finding of 
muscle spasm, and, while there is some localized tenderness 
of paraspinal muscles noted at times, all doctors report that 
the spinal curvature and gait are normal.  No fracture of a 
vertebral body is shown.  For these reasons, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for posttraumatic degenerative disc and joint disease of the 
lumbosacral spine are not met for any period of claim.

The Board notes that the Veteran has reported that he is 
incapacitated by lumbar spine problems on a monthly basis; 
however, he admits that his periods of bed rest are self 
imposed.  The rating schedule requires that, to support 
assignment of an evaluation under Diagnostic Code 5243, for 
intervertebral disc syndrome, such periods of bed rest must 
be undertaken on doctor's orders.  The Board further notes 
that, despite the Veteran's allegations of frequent 
incapacitation, treatment records reflect very little 
functional impairment of the lumbar spine.  For these 
reasons, the claim for a higher rating must be denied.

As the described impairment, due to pain and loss of motion, 
reflects symptoms, findings, and impairment contemplated by 
the rating schedule, and no further inquiry with regard to 
referral for an extraschedular evaluation is required.

Consideration has been given to assignment of a separate 
evaluation for neurological manifestations of a lumbar spine 
disability under the currently applicable Schedule; however, 
the competent evidence of record does not support such 
separate rating.  First, no doctor has clearly related 
current complaints of lower extremity numbness, tingling, and 
pain to the lumbar spine disability.  Radicular symptoms 
could not be adduced at all at the March 2008 VA examination.  
At a June 2008 consultation, one neurologist did state that 
complaints "could be from radiculopathy," but the veteran 
declined further testing to verify the cause of the 
complaints.  Second, even if a nexus to the lumbar spine were 
conceded, the described neurological manifestations do not 
rise to a compensable level.  Records reflect that the 
problems are intermittent, and are purely sensory in nature 
when they do arise.  The Board does not consider this to rise 
to even a "mild" level.

Rating Bilateral Flat Feet

The Board stresses that the period of temporary total 
disability evaluation from January 10, 2007 to April 1, 2007 
is not considered to be on appeal here.  This represents the 
maximum available level of compensation for this period.  
Further, the Veteran has not expressed disagreement with 
either the beginning or end dates of the period; therefore, 
the Board here considers only the propriety of the 
noncompensable (0 percent) evaluation for bilateral flat feet 
with right fifth hammertoe, left foot plantar fasciitis, and 
left foot heel spur syndrome assigned before and after the 
temporary total evaluation period (from January 10, 2007 to 
April 1, 2007).

The Veteran's bilateral foot disability has been evaluated 
under Diagnostic Code 5276.  Diagnostic Code 5276 provides 
ratings for acquired flatfoot.  Mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as 
noncompensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the atendo achillis, pain on manipulation and use 
of the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.  
38 C.F.R. § 4.71a. 

The RO has appropriately considered all the Veteran's service 
connected foot disabilities to be part of one overarching 
condition and has assigned a single evaluation under the 
schedule.  Plantar fasciitis and heel spurs are not 
specifically reflected in the rating schedule, and hence are 
rated by analogy to a listed condition.  38 C.F.R. § 4.20.  
The Board finds that based on the anatomical area and 
functions affected, both conditions are best rated under the 
criteria for flat feet, Diagnostic Code 5276.  Further, 
hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5282.  Here, only a single toe is involved, and 
hence it is to the Veteran's advantage to consider the 
broader scope of the impairment of the foot.

Prior to January 10, 2007, the Veteran's flat feet were 
themselves asymptomatic.  There is no deviation of the 
Achilles tendons shown, and no showing of abnormal weight 
bearing.  Medical records establish, however, that the 
Veteran required repeated treatment for painful heel spurs of 
the left foot.  He received numerous steroid injections, and 
was advised to use over the counter heel gel cups.  
Eventually orthotics were prescribed.  These steps were 
unsuccessful, and the Veteran eventually required surgery to 
remove the spurs.  This pain is the schedular equivalent of 
pain on manipulation.  The Board finds, therefore, that prior 
to the January 10, 207 surgery, a 10 percent evaluation is 
warranted for the bilateral flat feet with hammertoe, plantar 
fasciitis, and heel spur.

Following the Veteran's surgery, however, records reflect 
that there was little or no functional impairment due to the 
bilateral foot disability.  VA and private treatment records 
show that the surgery was successful in relieving foot 
symptomatology.  Complaints to VA doctors ceased almost 
entirely, and in June 2008 the Veteran stated that orthotics 
had helped "tremendously" to relieve symptoms.  Although 
the Veteran complained of ongoing foot pain at a March 2008 
VA examination, the examiner made no objective findings 
corroborating the complaints.  After the end of the temporary 
total disability evaluation on April 1, 2007, the bilateral 
flat foot disability is manifested by no greater then mild 
symptoms all of which appear relieved by orthotics.  No 
compensable evaluation is warranted since April 1, 2007.

As the described impairment and symptomatology is 
contemplated by the schedule, and no further inquiry with 
regard to referral for an extraschedular evaluation is 
required.

Initial Rating for PTSD

The Veteran's currently diagnosed disability is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  The 
specific criteria are contained in a general rating formula 
for mental disorders.  Under the provisions of the general 
formula, a 50 percent rating is warranted when the 
psychiatric disability is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for application when the psychiatric 
disability results in: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

The Board finds that the evidence of records does not warrant 
assignment of an evaluation in excess of 50 percent for PTSD 
for any period of initial rating claim.  VA treatment records 
reflect no ongoing treatment or psychiatric complaints.  The 
Veteran was screened and diagnosed, and attended a limited 
number of educational groups.  VA examination reports reflect 
that the Veteran is depressed, lonely, and irritable, but do 
not show that he is incapable of functioning independently or 
appropriately.  Speech and thought processes are repeatedly 
noted to be normal, and although the Veteran is irritable and 
angry by his own report, there is no evidence of violent 
outbursts or acts in recent history.  The veteran stated that 
he stopped fighting when he cut back on his drinking 15 years 
ago.  The Board notes that assigned GAF scores have been 
remarkably consistent, ranging from 50 to 60, showing 
moderate to serious symptoms.  

While nightmares and intrusive thoughts, as well as 
depression and irritability, have resulted in some 
occupational and functional impairment, the Board cannot find 
more than a 50 percent evaluation is warranted in this case 
for any period of initial rating appeal.  The Veteran remains 
highly functional and capable, with only some reduction in 
his reliability and productivity.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for higher initial rating for PTSD, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



As the described impairment, findings, and symptoms are those 
contemplated by the rating schedule, no further inquiry with 
regard to referral for an extraschedular evaluation is 
required.  


ORDER

An evaluation in excess of 30 percent for posttraumatic 
degenerative disc and joint disease of the cervical spine is 
denied.

An evaluation in excess of 10 percent for posttraumatic 
degenerative disc and joint disease of the lumbosacral spine 
is denied.

For the period prior to January 10, 2007, 10 percent 
evaluation for bilateral flat feet with right fifth 
hammertoe, left foot plantar fasciitis, and left foot heel 
spur syndrome, is granted.

For the period from April 1, 2007, a compensable evaluation 
for bilateral flat feet with right fifth hammertoe, left foot 
plantar fasciitis, and left foot heel spur syndrome, is 
denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


